388 S.W.2d 192 (1965)
Ex parte Manuel ESCARREGA.
No. 37775.
Court of Criminal Appeals of Texas.
March 24, 1965.
George Rodriguez, El Paso, for appellant.
Edwin F. Berliner, Dist. Atty., Jack N. Ferguson, Asst. Dist. Atty., El Paso, and Leon B. Douglas, State's Atty., Austin, for the State.
MORRISON, Judge.
This is an appeal from an order of the District Court of El Paso County remanding appellant to the custody of the Sheriff for delivery to the agent of the State of California.
The warrant of the Governor of Texas was introduced in evidence and makes out a prima facie case authorizing extradition. Ex Parte Wiggins, Tex.Cr. App., 289 S.W.2d 278.
This Court is in no position to pass on appellant's contention that the State of California lost jurisdiction over his person when they relinquished him to the Federal Authorities. It is for the Courts of the State of California and not this Court to adjudicate the question of their jurisdiction. Ex Parte Garcia, 167 Tex. Crim. 159, 319 S.W.2d 328, and cases there cited.
The Kansas and Oklahoma cases cited by appellant do not support his contention.
The judgment of the trial court is affirmed.